Appeal from an order of the Jefferson County Court (Kim H. Martusewicz, J.), entered January 12, 2007. The order determined that defendant is a level two risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Defendant appeals from an order determining that he is a level two risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.). Defendant concedes that he failed to preserve for our review his contention that County Court erred in imposing 10 points under the category for acceptance of responsibility (see People v Pierce, 27 AD3d 1182 [2006]). In any event, that contention lacks merit. The record establishes that defendant attempted to withdraw his guilty plea prior to sentencing and that he has continued to maintain his innocence, thus supporting the determination that defendant “has not sincerely accepted responsibility for his actions” (People v Walker, 15 AD3d 692, 693 [2005]; see People v Noriega, 26 AD3d 767 [2006], lv denied 6 NY3d 713 [2006]). Present— Martoche, J.P., Smith, Peradotto, Pine and Gorski, JJ.